BEAUCHAMP, Judge.
Appellant was convicted of the offense of driving on a public highway while intoxicated and was assessed a penalty of $250.00 fine and nine months in the county jail.
The first matter presented for our consideration is defendant’s plea of former conviction, in which it was alleged that appellant had been convicted of murder without malice, and given a suspended sentence, in which the State relied on the same facts as in the instant case. The plea is properly drawn and the evidence, without dispute, sustains the allegations of the plea.
The county attorney testified that he had charge of the prosecution in the felony case; that the defendant plead to that indictment; that he was convicted and sentence entered against him. The evidence shows that he filed the complaint under which the present trial is.had in the county court and that, thereafter, the party injured in the automobile accident died and he had an indictment returned in the same matter, charging murder without malice while intoxicated and while under the influence of intoxicating- liquor, by driving and operating a motor vehicle on a public highway. He used the same witnesses relating to the same matter, regarding the same transaction, about the same facts with reference to driving while intoxicated.
The allegations were not controverted and the evidence supporting them was not contradicted.
There are a great many other issues raised in the appeal, but we do not consider it necessary to discuss any of them. The plea should have been sustained. The law is so well settled that we do not regard it necessary to discuss authorities.
*326The judgment of the trial court is reversed and the prosecution is ordered dismissed.